Pfeifer, J.,
concurring in judgment only. In reversing this court in Milkovich v. Lorain Journal Co. (1990), 497 U.S. 1, 19, 110 S.Ct. 2695, 2706, 111 L.Ed.2d 1, 18, the United States Supreme Court rejected the idea developed by this court in Scott v. News-Herald (1986), 25 Ohio St.3d 243, 25 OBR 302, 496 N.E.2d 699, that an additional separate constitutional privilege for “opinion” is required to ensure the freedom of expression guaranteed by the First Amendment. Now, revisiting the issue for the first time since the Supreme Court’s Milkovich rebuke, this court holds that while it may have been wrong about the federal Constitution in Scott, the Ohio Constitution separately and independently creates a special protection for opinion. While the majority in Scott did pay lip service to the Ohio Constitution, the decision in that case was based entirely on the majority’s interpretation of federal law, an interpretation which the United States Supreme Court later determined was misguided.
Today’s opinion, then, relies completely on the naked assertion that Section 11, Article I of the Ohio Constitution provides greater protection for the publishing of opinions than the First Amendment to the federal Constitution. That assertion ignores that the Ohio Constitution essentially constitutionalizes criminal and civil causes of action for libel. The familiar words of the First Amendment read, in pertinent part:
“Congress shall make no law * * * abridging the freedom of speech, or of the press * *
Section 11, Article I of the Ohio Constitution, on the other hand, is more restrictive, warning Ohioans as to the boundaries of free speech:
“Every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press. In all criminal prosecutions for libel, the truth may be given in evidence to the jury, and if it shall appear to the jury, that the matter charged as libelous is true, and was published with good motives, and for justifiable ends, the party shall be acquitted.” (Emphasis added.)
Thus, on its face the Ohio Constitution is more restrictive as to speech than the federal Constitution. While protecting speech from government interference on the one hand, the Ohio Constitution also, however, establishes individual liability *286for the abuse of that right. It also legitimizes criminal actions for libel by recognizing a truth defense in such actions.
The Ohio Constitution, unlike the federal Constitution, facially limits the breadth of free speech, and establishes rights for persons libeled. To hold that the Ohio Constitution provides more expansive protection for free speech than the federal Constitution is to ignore the obvious. Unfortunately, the majority provides us with no constitutional analysis to support its claim.
The majority attempts to minimize the import of its decision by claiming that its break from federal law yields a “distinction without a difference,” as if the irrelevance of today’s holding should make it more palatable. The fact is that no distinction is necessary. To disagree with the majority in this case does not mean that pure opinion is unprotected. “[T]he ‘ “breathing space” ’ which ‘ “[freedoms of expression require in order to survive” ’ * * * is adequately secured by existing constitutional doctrine without the creation of an artificial dichotomy between ‘opinion’ and fact.” Milkovich, 497 U.S. at 19, 110 S.Ct. at 2706, 111 L.Ed.2d at 18.
Under federal law, where a media defendant is involved, “a statement on matters of public concern must be provable as false before there can be liability under state defamation law * * Milkovich, 497 U.S. at 19, 110 S.Ct. at 2706, 111 L.Ed.2d at 18. Second, “statements that cannot ‘reasonably [be] interpreted as stating actual facts’ about an individual” are constitutionally protected. Milkovich, 497 U.S. at 20, 110 S.Ct. at 2706, 111 L.Ed.2d at 19. Finally, “where a statement of ‘opinion’ on a matter of public concern reasonably implies false and defamatory facts regarding public figures or officials, those individuals must show that such statements were made with knowledge of their false implications or with reckless disregard of their truth.” 497 U.S. at 20, 110 S.Ct. at 2706-2707, 111 L.Ed.2d at 19.
Under this framework, I agree with the majority that The Plain Dealer article is not actionable. There is no way to conclusively prove exactly how Loren Loving Vail feels about homosexuals. The rest of Dirck’s statements are characterizations, which again, although they may be hyperbolic, are not provable as false.
The majority opinion delves into context, and thus unnecessarily enters treacherous territory. Columnists should not enjoy any greater First Amendment protection than anyone else if they publish provably false statements concerning an individual, when the statements are made with knowledge of their falsity or with reckless disregard of their truth. Newspapers should not be shielded from liability for printing lies by labeling them as commentary.
Especially in Ohio, where there is a constitutionally recognized balance between the rights of the publisher of a statement and the rights of the subject of *287that statement, we should adopt the federal standard enunciated in Milkovich. This court in Scott meant to bring Ohio in line with federal law, but got lost along the way. The majority in this case squanders the opportunity to get back on track.